—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order finding that she committed acts that if committed by an adult would constitute the crime of unauthorized use of a vehicle in the third degree (Penal Law § 165.05 [1]) and placing her on probation for 12 months. Family Court properly denied respondent’s motion to dismiss for failure to establish the allegations in the petition (see, Family Ct Act § 345.1 [2]). Petitioner presented evidence that respondent and another girl were in a car that had been stolen a few days earlier. The court determined that respondent’s testimony was not credible and that respondent therefore failed to rebut the statutory presumption that respondent knew that she lacked the owner’s consent to be present in the car (see, Penal Law § 165.05 [1]). Contrary to respondent’s contention, the court’s determination that petitioner proved the allegations in the petition beyond a reasonable doubt is supported by legally sufficient evidence (see, Matter of Curtis H., 216 AD2d 173, 174; see also, Family Ct Act § 342.2 [2]) and is not against the weight of the evidence (see generally, People v Bleakley, 69 NY2d 490, 495).
Any error by the court in permitting the owner of the car to refresh his recollection of the vehicle identification number by reviewing his written deposition is harmless; the vehicle identification number was not essential to establish that the car that was in respondent’s possession was the owner’s stolen car (see, People v Adams, 194 AD2d 102, 105). (Appeal from *950Order of Monroe County Family Court, Kohout, J. — Juvenile Delinquency.) Present — Green, J. P., Pine, Hayes, Scudder and Lawton, JJ.